1717 McKinney Ave., Suite 1500, Dallas, Texas 75202 (214) 871-2727
                                       5700 West Piano Parkway, Suite 2200, Piano, Texas 75093 (972) 769-2727
KoonsFuller                            181 Grand Avenue, Suite 225, Southlake, Texas 76092 (817) 481-2710
                                       320 W. Eagle Drive, Suite 200, Denton, Texas 76201 (940) 442-6677
                    Family Law         109North Post OakLane, Suite425, Houston, Texas77024i7,j(£) 789-5112

                                                                                        HOUSTON. TEXAS
                                           February 3, 2015
                                                                                        FEB -6 20®


  First Court of Appeals
  Christopher A. Prine, Clerk                                                   Via First Class U.S. Mail
  301 Fannin Street
  Houston, TX 77002-2066



          RE:     Case No. 01-14-00951-CV; Shannon L. Cowen v. Samuel Cowen

                  Cause Number 2013-43776; In the Interest ofKacie Joy Cowen and Savannah
                  Sky Cowen, Children; In the 309th Judicial District Court of Harris County,
                  Texas



  Dear Mr. Prine:


          Please update your records to reflect Sherri A. Evans's correct contact information as
  stated below:


          Sherri A. Evans
          KoonsFuller, P.C.
          109 N. Post Oak Lane, Ste. 425
          Houston, TX 77024
          Tel: 713-789-5112
          Fax: 713-789-5112
          Email: sevans@koonsfuller.com
          E-service: houstonservice@,koonsfuller.com

          Thank you for your attention to these matters. If you have any questions, please do not
  hesitate to contact our office.


                                                 ineerely,



                                               Paula A. Martine:
                                               Paralegal for the Rirm



  /parn
                                                                             TX />';*

KoonsFuller                                                                 ,CN FEB MS
                          Family Law                                                                                 '"•IE" •




109 North Post Oak Lane Suite 425 Houston, Texas 77024
                                                                                                                       S"5      -Px^kr1^




                                                            Christopher A. Prine
                                                            First Court of Appeals
                                                              301 Fannin Street
                                                          Houston, TX 77002-2006
                                   „ » opANe \




                                                         7700«1206&99            'liM1l>iiiI'>l''"PI''l"'lii*llfi("'i*iiMii'>ii'l'
                                                                                                                                            \smi.a